Exhibit 10.2

 

HANGER ORTHOPEDIC GROUP, INC.

Restricted Stock Agreement for Non-Employee Directors

 

THIS AGREEMENT is made by and between HANGER ORTHOPEDIC GROUP, INC., a Delaware
corporation (the “Company”), and the non-employee director (“Non-Employee
Director”) identified on the Company’s on-line electronic list of persons to
whom a grant of restricted stock has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Non-Employee Director restricted
shares of the Company’s common stock, par value $.01 per share (the “Common
Stock”), under the Company’s 2010 Omnibus Incentive Plan (the “Plan”) in
consideration for the Non-Employee Director’s service as a member of the Board
of Directors of the Company (the “Board of Directors”).

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.             Award of Restricted Stock.  Subject to the terms and conditions
of this Agreement and the Plan, the Non-Employee Director is granted the number
of shares of Common Stock as set forth on the Company’s on-line electronic list
as being granted to the Employee (hereinafter such shares are referred to as the
“Restricted Stock”) as of the date shown on the Company’s on-line electronic
list as being the date of grant to the Non-Employee Director (the “Grant Date”).

 

2.             Value of Restricted Stock.  The initial value of each share of
the Restricted Stock shall be equal to the closing sale price per share of the
Common Stock on the New York Stock Exchange on the date preceding the Grant Date
of the Restricted Stock.

 

3.             Restricted Stock Non-Assignable and Non-Transferable.  Each share
of Restricted Stock and all rights under this Agreement shall be non-assignable
and non-transferable other than by will or the laws of descent and distribution
in accordance with the Plan and may not be sold, pledged, hypothecated, assigned
or transferred, except only as to such shares of Restricted Stock, if any, which
have vested pursuant to the terms of the Plan and this Agreement.  The foregoing
prohibition against transfer or assignment, together with the obligation to
forfeit the Restricted Stock upon termination of service on the Board of
Directors as set forth in Section 4 of this Agreement, are herein collectively
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of the Restricted Stock.

 

4.             Termination of Membership on the Board of Directors.  In the
event of termination of the Non-Employee Director’s membership on the Board of
Directors by reason of total and permanent disability (within the meaning of
Code Section 409A), death or Retirement,

 

--------------------------------------------------------------------------------


 

each of the then unvested shares of Restricted Stock will immediately vest in
full as of the date of such termination.  Retirement means the Non-Employee
Director’s termination of service on the Board of Directors after having served
continuously as a director for at least five (5) years and after having given
the Company written notice of the director’s intent to retire no less than one
(1) year prior to the date of such termination.  In the event of the termination
of the Non-Employee Director’s membership on the Board of Directors other than
by reason of total and permanent disability, death or Retirement, any then
unvested shares of Restricted Stock shall be forfeited and cancelled as of the
date which is ninety (90) days after such date of termination of service unless
such unvested shares of Restricted Stock vest on or before that date which is
ninety (90) days after such termination of service.

 

5.             Lapse of Forfeiture Restrictions.  Subject to Section 4, the
shares of Restricted Stock are subject to vesting at the rate of one-third (1/3)
of the shares of Restricted Stock on each of the first three anniversaries of
the Grant Date, provided that the Non-Employee Director has continuously served
on the Board of Directors from the Grant Date through each such anniversary of
the Grant Date.

 

6.             Certificate.  A certificate evidencing the Restricted Stock that
has vested shall be issued by the Company in the Non-Employee Director’s name as
soon as practicable (but not more than thirty (30) days) after such Restricted
Stock vests.

 

7.             Limitation of Rights.

 

(a)  No Right to Continue as a Director.  Neither the Plan nor the grant of the
Restricted Stock shall constitute or be evidence of any agreement or
understanding, express or implied, that the Non-Employee Director has a right to
continue as a member of the Board of Directors for any period of time, or at any
particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock.  The Non-Employee Director
shall have no rights as a stockholder with respect to unvested shares of
Restricted Stock granted hereunder until the date such shares become vested in
the Non-Employee Director, and no adjustment will be made for any dividends or
other rights for which the record date is prior to the date of the vesting of
such shares of Restricted Stock.  Until the Forfeiture Restrictions on the
Restricted Stock lapse, the Restricted Stock shall be administered by the
Company as restricted stock units.

 

8.             Incorporation by Reference.  The terms of the Plan to the extent
not stated herein are expressly incorporated herein by reference and in the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern, control and supercede over the provisions of this Agreement.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Non-Employee Director,
who has accepted this Agreement and its terms pursuant to the Non-Employee
Director’s electronic submission of the Non-Employee Director’s confirmation of
this Agreement in accordance with the instructions

 

2

--------------------------------------------------------------------------------


 

contained on the on-line website maintained for the benefit of the Company for
grants of restricted stock by the Company.

 

3

--------------------------------------------------------------------------------